Citation Nr: 1141480	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-21 750	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for nicotine dependence.

3.  Entitlement to service connection for pulmonary problems as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

In October 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant (via his authorized representative) that a withdrawal of all issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Veteran's representative submitted a written statement to VA in October 2011 requesting to withdraw all three issues on appeal, in accordance with 38 C.F.R. § 20.204(a) and (b).  The Board notes that, in a statement dated October 5, 2011, the Veteran requested to withdraw two of the issues on appeal, but to continue the appeal for hypertension.  This statement was received at the RO on October 17, 2011, and was forwarded to the Board and received on that same day, and again on October 26, 2011.  However, another statement dated October 26, 2011, was also received at the RO on October 26, 2011, and forwarded to the Board that same day.  In this document, the Veteran's representative stated that the Veteran wishes to withdraw all three issues on appeal, specifically referring to the prior request to withdraw only two issues on appeal.  

Accordingly, the most recent information received from the Veteran (via his representative) constitutes a valid request to withdraw all three issues on appeal.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed without prejudice.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


